Order entered May 27, 2016




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00936-CR
                                        No. 05-15-00937-CR

                                FELIX SAM ROBERTS, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 1
                                      Dallas County, Texas
                        Trial Court Cause Nos. F14-45364-H, F14-45368-H

                                              ORDER
           The Court DENIES appellant’s May 26, 2016 pro se motion for a bench warrant so that

he may present testimony.        No testimony is taken in this Court.      Moreover, appellant is

represented by counsel and is not entitled to hybrid representation. See Rudd v. State, 616
S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).

           We DIRECT the Clerk to send copies of this order to Felix Roberts and to counsel for all

parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE